DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ENSHAN HONG on 12/28/21.

The application has been amended as follows:

Claim 7 will now read as:
The direct liquid fuel cell power generation device according to claim 1, wherein: the gas-liquid separator is a closed container; a transverse partition board is arranged in the middle of the closed contained to divide the interior of the closed container into an upper and a lower chamber which are not connected with each other; the upper chamber is a cathode material gas-liquid separation chamber; the lower chamber is an anode material gas-liquid separation chamber; a through hole is formed on the 
the anode material gas-liquid separation chamber is provided with an anode material recovering port in a middle-upper part, and is provided with a liquid outlet and an auxiliary solution inlet in a lower part; the anode material gas-liquid separation chamber is provided with a gas outlet on a upper part; the gas outlet is communicated with a middle-upper part of the cathode material gas-liquid separation chamber through a pipeline, or a through hole as a carbon dioxide discharge port is formed on the partition board; and carbon dioxide passing through the carbon dioxide discharge port passes through a liquid layer on the upper surface of the partition board and enters the cathode material gas-liquid chamber.

Claim 10 will now read as:
The direct liquid fuel cell power generation device according to claim 1, wherein: a liquid volume in the auxiliary solution storage tank is obtained by a visible scale on the tank.

Claim 13 will now read as: 
The direct liquid fuel cell power generation device according to claim 11, wherein: the direct liquid fuel cell power generation device further comprises a catalytic combustion module; the catalytic combustion module comprises a catalytic combustor, a fuel pump, an air pump, and an electronic control; the catalytic combustor comprises a combustion chamber; a catalyst is arranged in the combustion chamber; the combustion chamber is provided with a fuel inlet connected with the fuel 

Response to Amendment

	Currently, the pending Claims are 1-16. The examined Claims are 1-16, with Claims 1-4, 6-9, 12-16 being amended herein.

Response to Arguments

	Applicant has mainly amended the aforementioned Claims in order to overcome the previous objections of record and rejections of record under 35 U.S.C. 112(b). In particular, Applicant argues that instant Claims are in condition for allowance given that all objections, informalities, and rejections of record have been overcome in view of the amendments to the Claims (Page 7 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous objections and rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Wang et al. (US 2006/0141338) and Sun et al. (CN101997126, using the provided English machine translation for citation purposes).

Wang teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Wang teaches that the system comprises a direct methanol fuel cell (10), an air fan (20) a liquid/gas separator (28), and a fuel pump (24) ([0028]-[0030]). As illustrated in Figure 1, a gas outlet of the air fan is connected with a stack cathode inlet pipeline, and a stack cathode outlet is connected with a cathode material recovering port pipeline of the liquid/gas separator ([0028]-[0030]). As illustrated in Figure 1, a liquid outlet of the liquid/gas separator is connected with a stack anode inlet pipeline through the fuel pump, and a stack anode outlet is connected with an anode material recovering port pipeline on the liquid/gas separator ([0028]-[0030]).
Sun teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Sun teaches that the system comprises a direct liquid fuel cell system comprises a fuel cell stack (1), an air pump (12), a carbon dioxide/liquid separator (11), a fuel circulation pump (7), and a condenser (4) ([0034]-[0039]). As illustrated in Figure 1, a gas outlet of the air pump is connected with a stack cathode inlet pipeline, and a stack cathode outlet is connected with a condenser followed by a water separator (5), wherein the water separator is in turn connected to a fuel mixer (9) ([0034]-[0039]). As illustrated in Figure 1, a liquid outlet of the carbon dioxide/liquid separator is connected with a stack anode inlet pipeline through the fuel circulation pump, and a stack anode outlet is connected with an anode material recovering port pipeline on the carbon dioxide/liquid separator ([0034]-[0039]).

However, independent Claim 1 requires (1) a direct liquid fuel cell system comprising the instantly claimed structural features, (2) an auxiliary starting power interface and a liquid fuel delivery 

While both Wang and Sun disclose fuel cell systems comprising “direct liquid fuel cell” systems (i.e. direct methanol fuel cells) whose structural features are substantially similar to that of the instantly claimed direct liquid fuel cell system, neither Wang nor Sun’s direct liquid fuel cell systems explicitly, or implicitly, comprise all of the instantly claimed pumps, separators, condenser, gas inlets, gas/liquid inlets, gas/liquid outlets, and ports. Furthermore, given the absence of said structures in Wang and Sun, neither Wang nor Sun teach, or otherwise suggests, all of the instantly claimed direct liquid fuel ceel system pipelines connected in the instantly manner. Finally, both Wang and Sun are entirely silent with respect to their respective fuel cell systems comprising any of the instantly claimed auxiliary starting power interface, liquid fuel delivery port, and auxiliary starting component comprising the instantly claimed structural features. Furthermore, no other prior art reference cures the aforementioned deficiencies in Wang and Sun, or otherwise discloses a direct liquid fuel cell power generation device in accordance with the instant Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729